Opinion issued September 1, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00495-CR
                            ———————————
                      MARTIN LUIS ROCHA, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Case No. 0842389


                          MEMORANDUM OPINION

      Appellant, Martin Luis Rocha, attempts to appeal his May 9, 2001 conviction

for unauthorized use of a motor vehicle. Appellant filed his pro se notice of appeal

on April 8, 2016. Appellant’s appointed counsel filed a letter on July 20, 2016,
notifying us of the untimeliness of the notice of appeal and that we have no

jurisdiction over this appeal.

      In a criminal case, a notice of appeal is due within thirty days after sentence

is imposed or suspended in open court or after the day the trial court enters an

appealable order. See TEX. R. APP. P. 26.2(a)(1). The deadline may be extended to

ninety days if the defendant timely files a motion for new trial. See id. at 26.2(a);

TEX. R. CIV. P. 329b(a), (g). The deadline for filing the notice of appeal may also

be extended if, within fifteen days after the date the notice of appeal is due, the

appellant properly files a motion for extension of time to file the notice of appeal.

See TEX. R. APP. P. 10.5(b), 26.3.

      Here, the judgment of conviction was signed on May 9, 2001. Appellant filed

a notice of appeal on April 8, 2016. A timely notice of appeal is necessary to invoke

an appellate court’s jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996). Because appellant untimely filed his notice of appeal, we have

no jurisdiction over his appeal.

      Accordingly, we dismiss this appeal for want of jurisdiction. TEX. R. APP. P.

42.3(a); 43.2(f). Any pending motions are dismissed as moot.

                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).


                                           2